Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/27//2019 as modified by the preliminary amendment filed on 10/13/2020.  Claims 1-20 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 03/10/2020, 07/08/2020 and 09/10/2020, have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:
a)	On line 15 of claim 8, replace "SL grant” with --Sidelink grant-- before “based on”.
b)	On line 2 of claim 19, replace "radio resource (RRC)” with --radio resource control (RRC)-- before “of the UE”.
Appropriate correction is required.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an IP unit configured to encapsulate…”, “a radio resource control (RRC) unit configured to generate…” in claim 7 and “the RRC unit is configured to generate…”, “the MAC unit is configured to provide…”, “the IP unit is configured to encapsulate…” in claim 8.
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 
Regarding “an IP unit configured to encapsulate…”, “a radio resource control (RRC) unit configured to generate…” in claim 7 and “the RRC unit is configured to generate…”, “the MAC entity unit is configured to provide…”, “the IP unit is configured to encapsulate…” in claim 8, claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore Claims 7 and 8 are rejected under 35 U.S.C 112 1st paragraph or 35 U.S.C 112 (a).
Further regarding “an IP unit configured to encapsulate…”, “a radio resource control (RRC) unit configured to generate…” in claim 7 and “the RRC unit is configured to generate…”, “the MAC entity unit is configured to provide…”, “the IP unit is configured to encapsulate…” in claim 8, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Therefore Claims 7 and 8 are rejected under 35 U.S.C 112 2nd paragraph or 35 U.S.C 112(b).
Applicant may:

(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a));
Or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3, 6, 9-10, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE et al. (US 2019/0014563 A1, hereinafter Lee-563), in view of Van Phan et al. (US 2015/0223106 A1, hereinafter Van). 
Regarding claim 1, Lee-563 discloses, an apparatus (see e.g., “The E-UTRAN includes at least one base station (BS) 20 which provides a control plane and a user plane to a user equipment…”, Fig. 1, [0039]), comprising:
a processor(see e.g., “The E-UTRAN includes at least one base station (BS) 20…”, Fig.1; Examiner notes: Base station with inherent processor); and
a memory having processor-executable instructions stored thereon (see e.g., “The E-UTRAN includes at least one base station (BS) 20…”, Fig.1; Examiner notes: Base station with inherent memory and processor executable instructions), which, when executed by the processor, cause the apparatus:
transmit and/or receive a control plane signaling related to control of radio resources of a sidelink communication system to/from a user equipment (UE) (see e.g., “Mode 1 is mode in which resources for ProSe direct communication are scheduled by an eNB…The UE requests a transmission resource from an eNB. The eNB performs scheduling assignment and schedules resources for sending data”, Fig. 5a-5c, [0091] and/or “<Radio Resource Allocation for D2D Communication (ProSe Direct Communication)>”, [0081] and/or “operation may also be applied to vehicle-to-everything (V2X). Hereinafter, a device-to-device directly link may be referred to as a sidelink”, [0114]).

In the same field of endeavor, Van discloses wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the apparatus and the UE (see e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage radio bearers of terminal devices”, [0019]; Examiner notes: encapsulation/de capsulation is a well-known technique in the art when signals are carried over different communication links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 2, Lee-563 and Van combined disclose, wherein the instructions, when executed by the processor, further cause the apparatus to have access to address information of the UE (see Van e.g., “the identifier of the terminal device used in the random access procedure for contention resolution, e.g. a cellular radio network temporary identifier (C-RNTI) of the terminal device in the cell where the RLF occurred…used by the selected access point to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 3, Lee-563 and Van combined disclose, wherein the address information of the UE comprises information on one or more service access points of a radio resource control (RRC), of the UE (see Van e.g., “the terminal device stays in the RRC Connected state, the terminal device accesses the cell through the random access procedure by using the random access preamble…for example; the identifier of the terminal device used in the random access procedure for contention resolution, e.g. a cellular radio network temporary identifier (C-RNTI) of the terminal device in the cell where the RLF occurred, and a physical layer identity of that cell… are used by the selected access point to authenticate the terminal device,…”, [0028]). 

Regarding claim 6, Lee-563 and Van combined disclose, further comprising a transceiver (see Van e.g., TX/RX 22, Fig. 8);
wherein the processor (see Van e.g., controller 14, Fig. 8) is configured to cooperatively operate with the transceiver to transmit and/or receive control plane signaling from/to the UE over a user plane of a third communication system (see Van e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage radio bearers of terminal devices”, [0019]; Examiner notes: encapsulation/de capsulation is a well-known technique in the art when signals are carried over different communication links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 9, Lee-563 discloses, a method of operating an apparatus (see e.g., “The E-UTRAN includes at least one base station (BS) 20 which provides a control plane and a user plane to a user equipment…”, Fig. 1, [0039]), the method comprising:
transmitting and/or receive a control plane signaling related to control of radio resources of a sidelink communication system to/from a user equipment (UE) (see e.g., “Mode 1 is mode in which resources for ProSe direct communication are scheduled by an eNB…The UE requests a transmission resource from an eNB. The eNB performs scheduling assignment and schedules resources for sending data”, Fig. 5a-5c, [0091] and/or “<Radio Resource Allocation for D2D Communication (ProSe Direct Communication)>”, [0081] and/or “operation may also be applied to vehicle-to-everything (V2X). Hereinafter, a device-to-device directly link may be referred to as a sidelink”, [0114]).
Lee-563 fails to explicitly disclose, wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the apparatus and the UE.   
In the same field of endeavor, Van discloses wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the apparatus and the UE (see e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 10, Lee-563 discloses, a user equipment (UE) (see e.g., “The E-UTRAN includes…provides a control plane and a user plane to a user equipment (UE) 10”, Fig. 1, [0039]), comprising:
a processor (see e.g., “a UE 1100 includes a processor 1110…”, Fig.18, [0299]); and
a memory having processor-executable instructions stored thereon (see e.g., “…a memory 1120 and a radio frequency (RF) unit 1130. The processor 1110 implements the proposed functions”, Fig. 18, [0299]), which, when executed the processor, cause the UE to:
transmit and/or receive a control plane signaling related to control of radio resources of a sidelink communication system to/from an apparatus (see e.g., “Mode 1 is mode in which resources for ProSe direct communication are scheduled by an eNB…The UE requests a transmission resource from an eNB. The eNB performs scheduling assignment and schedules resources for sending data”, Fig. 5a-5c, [0091] and/or “<Radio Resource Allocation for D2D Communication (ProSe Direct Communication)>”, [0081] and/or “operation may also be applied to vehicle-to-everything (V2X). Hereinafter, a device-to-device directly link may be referred to as a sidelink”, [0114]).

In the same field of endeavor, Van discloses wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the UE and the apparatus (see e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage radio bearers of terminal devices”, [0019]; Examiner notes: encapsulation/de capsulation is a well-known technique in the art when signals are carried over different communication links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 16, Lee-563 discloses, a method of operating a user equipment (UE) (see e.g., “The E-UTRAN includes…provides a control plane and a user plane to a user equipment (UE) 10”, Fig. 1, [0039]), the method comprising:
transmitting and/or receiving a control plane signaling related to control of radio resources of a sidelink communication system to/from an apparatus (see e.g., “Mode 1 is mode in 
Lee-563 fails to explicitly disclose, wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the UE and the apparatus.   
In the same field of endeavor, Van discloses wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the UE and the apparatus (see e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage radio bearers of terminal devices”, [0019]; Examiner notes: encapsulation/de capsulation is a well-known technique in the art when signals are carried over different communication links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of 
Regarding claim 17, Lee-563 discloses, a non-transitory computer-readable medium comprising program code executable by a processor of an apparatus (see e.g., “The E-UTRAN includes at least one base station (BS) 20 which provides a control plane and a user plane to a user equipment…”, Fig. 1, [0039]), wherein the program code, when executed by the processor (see e.g., “The E-UTRAN includes at least one base station (BS) 20…”, Fig.1; Examiner notes: Base station with inherent processor), causes the apparatus to
transmit and/or receive a control plane signaling related to control of radio resources of a sidelink communication system to/from a user equipment (UE) (see e.g., “Mode 1 is mode in which resources for ProSe direct communication are scheduled by an eNB…The UE requests a transmission resource from an eNB. The eNB performs scheduling assignment and schedules resources for sending data”, Fig. 5a-5c, [0091] and/or “<Radio Resource Allocation for D2D Communication (ProSe Direct Communication)>”, [0081] and/or “operation may also be applied to vehicle-to-everything (V2X). Hereinafter, a device-to-device directly link may be referred to as a sidelink”, [0114]).
Lee-563 fails to explicitly disclose, wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the apparatus and the UE.   
In the same field of endeavor, Van discloses wherein the control plane signaling is Internet Protocol (IP) encapsulated and/or decapsulated and carried over a user plane, of a second communication system between the apparatus and the UE (see e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 18 as applied to claim 9, Lee-563 and Van combined disclose, obtaining access to address information of the UE (see Van e.g., “the identifier of the terminal device used in the random access procedure for contention resolution, e.g. a cellular radio network temporary identifier (C-RNTI) of the terminal device in the cell where the RLF occurred…used by the selected access point to authenticate the terminal device and check whether it has a context stored for that terminal device…”, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 19 as applied to claim 18, Lee-563 and Van combined disclose, wherein the address information on one or more service access points of a radio resource (RRC), of the UE (see Van e.g., “the terminal device stays in the RRC Connected state, the terminal device accesses the cell through the random access procedure by using the random access preamble…for example; the identifier of the terminal device used in the random access procedure for contention resolution, e.g. a cellular radio network temporary identifier (C-RNTI) of the terminal device in the cell where the RLF occurred, and a physical layer identity of that cell… are used by the selected access point to authenticate the terminal device,…”, [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 20 as applied to claim 17, Lee-563 and Van combined disclose, wherein the program code, when executed by the processor, causes the apparatus further to obtain access to address information of the UE (see Van e.g., “the identifier of the terminal device used in the random access procedure for contention resolution, e.g. a cellular radio network temporary identifier (C-RNTI) of the terminal device in the cell where the RLF occurred…used by the selected access point to authenticate the terminal device and check whether it has a context stored for that terminal device…”, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of .
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over LEE-563, in view of Van as applied to claim 2, in view of  Lee et al. (US 2016/0165646 A1, hereinafter Lee-646).
Regarding claim 4, Lee-563 and Van combined fail to explicitly disclose, wherein the address information of the UE is comprised in a pre-defined header format, including at least one of the group consisting of: an IP header, a user datagram protocol (UDP) header, and a transmission control protocol (TCP) header.
In the same field of endeavor, Lee-646 discloses, wherein the address information of the UE is comprised in a pre-defined header format, including at least one of the group consisting of: an IP header (see e.g., “ The eNB 403 further includes a UE identifier and a bearer identifier in the inner IP header at an initial response…”, [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 and Van with Lee-646 in order to improve efficiency of a mobile network and performing low-delay transmission in a mobile communication network (see Lee-646, paragraph [0008]).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over LEE-563, in view of Van as applied to claim 2, in view of  Jung et al. (US 2017/0353914 A1, hereinafter Jung).
Regarding claim 5, Lee-563 and Van combined fail to explicitly disclose, wherein the address information of the UE comprises an identifier for identifying a subsystem of the UE.
In the same field of endeavor, Jung discloses, wherein the address information of the UE comprises an identifier for identifying a subsystem of the UE (see e.g., “ The AP 610 transfers 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 and Van with Jung in order to determine the communication method with the terminal among a plurality of communication methods on the basis of the access related information received from terminal device (see Jung, [0015]).
Claims 11-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE-563, in view of Van and further in view of  PANG et al. (US 2016/0081115 A1, hereinafter Pang).
Regarding claim 11, Lee-563 and Van combined fail to explicitly disclose, wherein the UE is further configured to provide access information of the UE to the apparatus.
In the same field of endeavor, Pang discloses, wherein the UE is further configured to provide access information of the UE to the apparatus (see e.g., “ sending, by user equipment (UE), access information to a base station to acquire a transmission resource”, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 and Van with Pang in order to acquire transmission resource from the base station by UE sending the access information of the UE (see Pang, [0026]).
Regarding claim 12 as applied to claim 11, Lee-563, Van and Pang combined disclose, wherein the address information of the UE comprises information on one or more service access points of a radio resource control (RRC), of the UE (see Van e.g., “the terminal device stays in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563 and Pang with Van, in order enable fast recovery from the radio link failure in the control plane connection, prevent loss of the user plane connection as well, and/or prevent the control plane RLF proactively, by transfer of control messages over the user plane (see Van, paragraph [0022]).
Regarding claim 15 as applied to claim 11, Lee-563, Van and Pang combined disclose, wherein the UE is further configured to transmit and/or receive control plane signaling from/to the apparatus over a user plane of a third communication system (see Van e.g., “at least one control message related to a radio link failure (RLF) of the control plane connection is transferred between the first access point 104 and the terminal device 110 over the user plane connection via the second access point 120”, Fig. 3, [0021] and/or “the radio link failure notification message is a control (type of) protocol data unit (C-PDU), e.g. a PDCP C-PDU, RLC C-PDU…”, [0025]; Note: “The PDCP may perform header ( de )compression for internet protocol (IP) data, manage radio bearers of terminal devices”, [0019]; Examiner notes: encapsulation/de capsulation is a well-known technique in the art when signals are carried over different communication links).
.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over LEE-563, in view of Van, in view of Pang as applied to claim 11, in view of  Lee-646.
Regarding claim 13, Lee-563, Van and Pang combined fail to explicitly disclose, wherein the address information of the UE is comprised in a pre-defined header format, including at least one of the following: an IP header, a user datagram protocol (UDP) header, and a transmission control protocol (TCP) header.
In the same field of endeavor, Lee-646 discloses, wherein the address information of the UE is comprised in a pre-defined header format, including at least one of the following: an IP header (see e.g., “ The eNB 403 further includes a UE identifier and a bearer identifier in the inner IP header at an initial response…”, [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563, Van and Pang with Lee-646 in order to improve efficiency of a mobile network and performing low-delay transmission in a mobile communication network (see Lee-646, paragraph [0008]).
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over LEE-563, in view of Van, in view of Pang as applied to claim 11, in view of  Jung.
Regarding claim 14, Lee-563, Van and Pang combined fail to explicitly disclose, wherein the address information of the UE comprises an identifier for identifying a subsystem of the UE.
In the same field of endeavor, Jung discloses, wherein the address information of the UE comprises an identifier for identifying a subsystem of the UE (see e.g., “ The AP 610 transfers again the information to the base station (S635), and the base station 605 records the access related information that includes the MAC address of the terminal 615 to correspond to the ID of the corresponding terminal 615”, Fig. 6, [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lee-563, Van and Pang with Jung in order to determine the communication method with the terminal among a plurality of communication methods on the basis of the access related information received from terminal device (see Jung, [0015]).
Allowable Subject Matter
Claims 7 and 8 would be allowable over prior arts of record, if rewritten to overcome the rejection(s) under 35 U.S.C 112 1st paragraph or 35 U.S.C 112 (a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of prior arts of record, alone or in combination teaches, “an IP unit configured to encapsulate a standardized configuration information element for vehicle-to-everything (V2X) sidelink communication within an IP packet and to transmit the IP packet to the UE over IP;

a RRC controller configured to control a mode-4 configuration parameter”.
Regarding claim 8, none of prior arts of record, alone or in combination teaches, “an IP unit;
a radio resource control (RRC) unit;
a RRC/Medium Access Control (MAC) controller; and 
a MAC unit,
wherein the RRC/MAC controller is configured to control a mode-3 configuration parameter,
wherein the RRC unit is configured to generate a standard configuration information element for vehicle-to-everything (V2X) sidelink communication from information generated by the RRC/MAC controller and to provide to the RRC/MAC controller information derived from a V2X sidelink communication related message received from the UE;
wherein the MAC unit is configured to provide buffer status information to the RRC/MAC controller and to generate a standard SL grant based on sidelink radio resource allocation information received from the RRC/MAC controller, and
wherein the IP unit is configured to encapsulate and/or decapsulate RRC and MAC messages related to V2X sidelink communication.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645